Citation Nr: 1135110	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-32 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the RO.

In November 2008, the Veteran, accompanied by his attorney, testified at a hearing held at the RO before the Undersigned Veteran's Law Judge.  A transcript of this proceeding has been associated with the Veteran's claims file.

The Board reopened the claimed on appeal and remanded them to the RO for further development in January 2009.


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to hearing problems and tinnitus following his documented exposure to excessive noise levels while serving in the Republic of Vietnam.  

2.  The currently demonstrated bilateral sensorineural hearing loss and tinnitus are shown as likely as not to be due to harmful noise exposure that began during his period of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303. 3.304. 3.307, 3.309, 3.385 (2010).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303. 3.304. 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims in the May 2006 rating decision, he was provided notice of the VCAA in January 2006.  Additional VCAA letters were sent in March 2009 and July 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

Thereafter, the Veteran received additional notice in March 2006, pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a Statement of the Case in September 2007.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was afforded a VA examination in May 2002 and June 2010.  
In a March 2008 written statement, the Veteran's attorney essentially claimed that the March 2008 VA examination was inadequate because the VA examiner did not "ask about his MOS while in the service or about noise exposure" and that the Veteran fueled helicopters in service and was exposed to "mortar attacks" and "big guns."  (See March 2008 Written Statement).  The Board finds that the VA examinations, combined, were thorough in nature and adequate for the purposes of deciding these claims.  

The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, statement from Dr. E. M., VA outpatient treatment reports, VA examinations and statements and testimony from the Veteran and his attorney.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  Hearing Loss and Tinnitus

The Veteran asserts that he suffered from acoustic trauma as a result of a tire exploding while filling it with air and exposure to helicopter noise.  (February 2000 Transcript, p. 3).  And that, he has suffered from hearing difficulty since the in-service acoustic trauma.  He also stated that he had ringing in his ears for a "day or so" after the explosion.  (Id. at 4).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

Service connection may also be granted for an organic disease of the nervous system, such as sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a).  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385.  

The Board notes that the Court has determined that, for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

The service treatment records are negative for any complaints or findings of defective hearing.  The records show that in January 1966, the Veteran underwent a pre-entry examination.  At that time, audiometric testing showed puretone thresholds (converted from ASA to ISO) of 20, 5, 5, 5, and 10 decibels in the right ear, and 20, 5, 15, 15, and 35 decibels in the left ear at 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz), respectively.  (ASA values have been converted to ISO Standards).  No disease or defects of the ears were noted.  

On separation examination in January 1968, audiometric testing showed puretone thresholds of 25, 15, 15, and 10 decibels in the right ear, and 20, 15, 20, and 35 decibels in the left ear at 500, 1,000, 2,000, and 4,000 Hz, respectively.  (Converted from ASA to ISO Standards) No diseases or defects of the ears were noted.

In November 1998, the Veteran submitted a private medical report, dated in October 1998.  The audiogram performed in October 1998 indicated hearing loss for VA purposes in the Veteran's left ear.  Similar findings were noted in a May 2002 VA examination.  

In June 2000, the RO received outpatient medical treatment records from the VA Medical Center (VAMC) in Clarksburg, West Virginia, for the period from February 1998 to December 1999, and clinical medical records from the Barboursville Veterans Home, dated in May 2000.  The records are negative for any complaints or findings of defective hearing.  

In July 2001, the RO received private medical records from the Village Medical Center, from January to February 2001, and clinical medical records from the Barboursville Veterans Home, from April to July 2001.  The Village Medical Center records show that in January 2001, the Veteran reported having decreased hearing in his left ear due to his "Army days."  The Barboursville clinical records are negative for any complaints or findings of defective hearing.

The Veteran was afforded a VA audiology examination in May 2002.  The Veteran reported that he fueled helicopters and was exposed to loud engine noises during service.  He stated that, following his separation from the military, he worked as a construction worker and was exposed to occasional noise.  

The Veteran indicated that, at present, he had decreased hearing in his left ear.  The examiner noted that upon a review of the Veteran's claims file, the Veteran's March 1966 entrance examination showed that his hearing was within normal limits for the right ear, from 500 Hertz through 6,000 Hertz, with a mildly depressed threshold at 4,000 Hertz for the left ear.  

According to the examiner, hearing in his right ear was within normal limits from 500 Hertz through 6,000 Hertz, with a mildly depressed threshold at 4,000 Hertz for the left ear at separation in 1968.  

The examiner further noted that a private audiogram, completed in October 1998, revealed a mild to moderate high frequency hearing loss in the Veteran's right ear, with a mild to moderately severe high frequency hearing loss in his left ear.

The VA examination revealed that the Veteran had pure tone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 25, 20, 20, 30, and 35 decibels, respectively, with a pure tone average of 26 decibels.  In the left ear for the same frequencies, he had pure tone air conduction threshold levels of 20, 15, 35, 50, and 50 decibels, with a pure tone average of 38 decibels.  Speech discrimination percentages were 98 percent in his right ear and 92 percent in his left ear.  

The examiner interpreted the results as showing a mild high frequency sensorineural hearing loss in the right ear and a moderate rising to mild high frequency sensorineural hearing loss in the left ear.  The examiner stated that, given the fact that the Veteran's entrance hearing screening and separation hearing screening yielded the same results, it was not likely that the Veteran's current hearing loss was the result of his military service.  

The VA examiner also diagnosed the Veteran with asymmetric tinnitus.  However, no nexus opinion was offered in connection with the examination and report.  

In May 2003, the VA treatment records also noted hearing loss, but did not delineate the exact hearing loss at the time.

In a December 2004 VA treatment record, the Veteran stated that his hearing loss was a result of his service occupation.  The Veteran was diagnosed with tinnitus.

A May 2005 VA audiogram indicated that the Veteran had right normal to mild through 4k sloping to moderate sensorineural and left normal through 1k sloping to moderate sensorineural.

An April 2008 VA treatment record reflects a history of tinnitus and bilateral hearing loss.

An April 2009 private statement from, Dr. E. M., who was a licensed clinical Psychologist stated that he knew the Veteran in high school and worked with him after his discharge from service.  He stated that it was apparent that the Veteran suffered from hearing damage from his job experience in the Army.  He further stated that "he could attest to this without a doubt because of his reactions on the job, at that time."  The Veteran "clearly" could not hear as well as he did before the military service.

The Veteran testified that he was exposed to extensive helicopter noise in service without hearing protection.  He refueled helicopters as a petroleum specialist in the Republic of Vietnam and that this work was near constant with duties lasting long hours seven days a week.  

The Veteran also indicated that, while he worked in construction after service, his particular type of work involved installing insulation and did not involve exposure to excessive noise.  (See February 2000 Hearing Transcript p. 3).  He indicated that he had had problems with hearing and ringing in his ears since service.

In a December 2009 private audiological examination, the Veteran's word recognition was 92 percent for the left ear and 100 percent for the right ear.  Although there were threshold findings, there was no nexus opinion.

In December 2009, the Veteran complained of having tinnitus and hearing loss.  The VA audiological findings are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
40
LEFT
30
25
45
60
65

Speech reception threshold was 25 dB for the right ear and 30 dB for the left ear.  He was diagnosed with asymmetrical snhl left ear worse.  There was no reported change since the 2003 audiogram.

A March 2010 VA treatment record reflects that the Veteran was evaluated for asymmetric sensorineural hearing loss.  The Veteran reported a history of hearing loss and tinnitus for the past 40 years.  He reported significant noise exposure in Vietnam.  

The Veteran was diagnosed with asymmetric sensorineural hearing loss left ear greater than the right ear (mainly high frequencies).  Word recognition was a 100 percent.

The Veteran underwent another VA examination in June 2010.  The VA examiner reviewed the claims file.  The Veteran reported a history of military noise exposure.  He refueled combat choppers on flight line without hearing protection.  He asserts that his hearing disability has progressively worsened since service.  

The audiological findings are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
40
LEFT
30
25
45
60
65

The speech recognition score was a 100 percent for both ears.  The Veteran was diagnosed with "right ear normal to mild through 4k sloping to a moderatively severe snhl" and "left ear mild to moderate through 2k sloping to a moderately severe snhl."  

The VA examiner concluded that the Veteran's hearing loss and tinnitus were not caused by or a result of military noise exposure.  His rationale was premised on the fact that both the enlistment and discharge audiograms revealed a mild loss of 30 dB at 4K for the left ear only.  His hearing loss was noted to have been present prior to enlistment and was not aggravated at discharge.  He stated that the present hearing loss occurred after discharge.  He further opined that the Veteran's tinnitus was caused by irregular activation of the temporroparietal region as well as by noise exposure.

However, in this case, to the extent that the VA examiner did not fully assess the Veteran's credible assertion of having sustained and excessive noise exposure in service, the medical opinion is found to be of limited probative value.  

The Board notes that it may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  

The Board may, however, favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely depends upon the extent to which such an opinion was based on a thorough review of a Veteran's medical history.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare conclusions without a factual predicate in the record are not considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this regard, the Board is aware that the Court has held that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  In this regard, the Court in Nieves did not find such a review of medical records in the claims file to be irrelevant in terms of determining the probative value of an opinion.  

Rather, the Court clarified that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  

There are other means by which a private physician can become aware of critical medical facts, notably by treating the claimant for an extended period of time.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board is also aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In ascertaining the competency and probative value of lay evidence, recent decisions of the United States Court of Appeals for Veterans Claims (Court) have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide an opinion as to more complex medical questions involving medical diagnosis or etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In the present case, the Veteran is competent to observe such continuous symptoms as ringing and the inability to discriminate sound.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   

Significantly, the Veteran's current lay assertions are found to be credible for the purpose of establishing a continuity of  symptomatology referable to hearing problems and tinnitus following his exposure to increased and most likely harmful noise levels in service.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Thus, on this record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral senorineural hearing loss and tinnitus as likely as not are due to the Veteran's sustained and unprotected exposure to increased levels of noise incident to his duties while performing active service, including during his time in the Republic of Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted in this case.



ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


